DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 and SPECIES A: Fig. 3 in the reply filed on 05AUG2021 is acknowledged.
Claims 6, 24 (directed to SPECIES B, Fig. 4; see also par. [0042]), 28 (directed to SPECIES B, Fig. 4; see also par. [0037]) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected SPECIES, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a means that is coupled with functional language without reciting sufficient structure to perform the recited function and the means is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for filtering in claim 23, which is interpreted as including a) a porous baffle in a reservoir, b) a cyclone and a settling tank, c) a tank with turbulators, or d) a cyclone.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7,21-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 11 sets forth the limitation “a non-removable filter”. The metes and bounds of the claim cannot be ascertained as to what does and does not constitute “a non-removable filter”. The explanation at par. [0036] does not particularly define “a non-removable filter” or how it is “more difficult to remove” than a “removable filter”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5,21,23,25-27,30 are rejected under 35 U.S.C. 103 as being unpatentable over BRUCE (US 20060249332) in view of GWOZDZ (US 5529695).
Regarding claims 1,23,30, BRUCE teaches an oil supply and scavenge system (title, Figs.) including a filtration system comprising:
a gearbox (Fig. 2 #66) positioned in a geared turbofan engine (Figs. 1-2, #10), the gearbox capable of driving a fan (Fig. 1 #16) of the geared turbofan engine;
a primary oil lubrication system (e.g. including Fig. 2 #102) positioned in the geared turbofan engine and in fluid communication with the gearbox, the primary lubrication system capable of providing a lubricant to the gearbox;
an auxiliary lubrication system (e.g. including Fig. 2 #104) positioned in the geared turbofan engine and in fluid communication with the gearbox, the auxiliary lubrication system capable of providing the lubricant to the gearbox if the geared turbofan engine is not running during flight; and
a filter means (Fig. 2 #136) positioned in the auxiliary lubrication system capable of limiting debris that is suspended in the lubricant from flowing into the gearbox.
BRUCE is silent as to the details of the filter. However, GWOZDZ teaches an apparatus for removing swarf and fines from cutting fluids (title, Figs.) including a non-removable filter (Fig. 2 #10), which removes particles by a magnetic filter and a settling tank, which is a less costly and more efficient system for cleaning lubrication oil (abstract; C1/L45-53,65-C2/L3,28-36).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify filter of BRUCE with a filter having a magnetic filter and settling tank as taught by GWOZDZ in order to provide for a less costly and more efficient system. The references are combinable, because they are in the same technological environment of filtration systems. See MPEP 2141 III (A), (G).
Regarding claim 2, GWOZDZ teaches the non-removable filter includes a baffle (Fig. 2 #36).
Regarding claim 5, BRUCE’s modified filter teaches and/or suggests the non-removable filter is located in an auxiliary reservoir (GWOZDZ Fig. 1 #14) of the auxiliary lubrication system.
Regarding claim 21, BRUCE’s modified filter teaches the auxiliary lubrication system comprises:
a reservoir (Fig. 2 #136);
a pump (Fig. 2 #122,120) in fluid communication with the reservoir;
a return line (Fig. 2 #142) extending between the gearbox and the reservoir, the return line capable of transporting a lubricant from the gearbox to the reservoir, and;
a supply line (Fig. 1 #134) extending between the pump and the gearbox, the supply line capable of transporting the lubricant from the pump to the gearbox.
Regarding claim 25, BRUCE’s modified filter teaches and/or suggests the auxiliary lubrication system comprises a reservoir (Fig. 1 #10) shaped to include an upstream portion (Fig. 1 #14) and a downstream portion (top of tank) wherein the upstream portion is deeper than the downstream portion.
Regarding claim 26, BRUCE’s modified filter teaches and/or suggests the reservoir is capable of allowing a gravitational force to: cause the debris to settle at a bottom of the reservoir in the upstream portion, and limit at least a portion of the debris from entering the downstream portion (Fig. 1).
Regarding claim 27, BRUCE teaches the primary lubrication system comprises:
a primary reservoir (Fig. 2 #130);

a primary supply (Fig. 1 #132) line capable of transporting the lubricant to the gearbox.
Claims 3,22 are rejected under 35 U.S.C. 103 as being unpatentable over BRUCE (US 20060249332) in view of GWOZDZ (US 5529695) in view of HOLFORD (US 1756862).
Regarding claim 3, BRUCE does not teach the baffle includes a plurality of pores. However, HOLFORD teaches a separator for the treatment of mixtures of mutually insoluble liquids (title, Figs.) including a non-removable filter comprising a baffle (Fig. 2 #3) includes a plurality of pores (Fig. 2 #4) extending through the baffle, which provides additional filtering with separation of the phases (P1/right C/L90-92). Note that the claim does not specify the size of the pores.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to provide the BRUCE’s modified filter having a perforated baffle as taught by HOLFORD in order to provide for an improved separation system. The references are combinable, because they are in the same technological environment of filtration systems. See MPEP 2141 III (A), (G).
Regarding claim 22, BRUCE’s modified filter teaches and/or suggests the baffle is positioned in a reservoir of the auxiliary lubrication system (GWOZDZ Fig. 1 #36; HOLFORD Fig. 1 #3).
Claims 1-2,4-5,21,23,25-27,29-30 are rejected under 35 U.S.C. 103 as being unpatentable over BRUCE (US 20060249332) in view of FEKETE (US 1768550).
Regarding claims 1,23,30, BRUCE teaches an oil supply and scavenge system (title, Figs.) including a filtration system comprising:
a gearbox (Fig. 2 #66) positioned in a geared turbofan engine (Figs. 1-2, #10), the gearbox capable of driving a fan (Fig. 1 #16) of the geared turbofan engine;
a primary oil lubrication system (e.g. including Fig. 2 #102) positioned in the geared turbofan engine and in fluid communication with the gearbox, the primary lubrication system capable of providing a lubricant to the gearbox;
an auxiliary lubrication system (e.g. including Fig. 2 #104) positioned in the geared turbofan engine and in fluid communication with the gearbox, the auxiliary lubrication system capable of providing the lubricant to the gearbox if the geared turbofan engine is not running during flight; and
a filter means (Fig. 2 #136) positioned in the auxiliary lubrication system capable of limiting debris that is suspended in the lubricant from flowing into the gearbox.
BRUCE is silent as to the details of the filter. However, FEKETE teaches an oil purifier (title, Figs.) including a non-removable filter (Fig. 1), which removes magnetic particles which are too fine to be removed by the usual filtering devices in a simple and efficient device (C1/L1-17).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify filter of BRUCE with the magnetic filter as taught by FEKETE in order to provide a simple and efficient filter device. The references are combinable, because they are in the same technological environment of oil purification systems. See MPEP 2141 III (A), (G).
Regarding claim 2, FEKETE teaches the non-removable filter includes a baffle (Fig. 1 #18).
Regarding claim 4, FEKETE teaches the baffle comprises a magnet (Fig. 1 #24) embedded in the baffle.
Regarding claim 5, BRUCE’s modified filter teaches and/or suggests the non-removable filter is located in an  auxiliary reservoir (FEKETE Fig. 1 #13) of the auxiliary lubrication system.
Regarding claim 21, BRUCE’s modified filter teaches the auxiliary lubrication system comprises:
a reservoir (Fig. 2 #136);
a pump (Fig. 2 #122,120) in fluid communication with the reservoir;
a return line (Fig. 2 #142) extending between the gearbox and the reservoir, the return line capable of transporting a lubricant from the gearbox to the reservoir, and;
a supply line (Fig. 1 #134) extending between the pump and the gearbox, the supply line capable of transporting the lubricant from the pump to the gearbox.
Regarding claim 25, BRUCE’s modified filter teaches and/or suggests the auxiliary lubrication system comprises a reservoir (Fig. 1 #13) shaped to include an upstream portion (bottom of tank) and a downstream portion (top of tank) wherein the upstream portion is deeper than the downstream portion.
Regarding claim 26, BRUCE’s modified filter teaches and/or suggests the reservoir is capable of allowing a gravitational force to: cause the debris to settle at a bottom of the reservoir in the upstream portion, and limit at least a portion of the debris from entering the downstream portion (Fig. 1).
Regarding claim 27, BRUCE teaches the primary lubrication system comprises:
a primary reservoir (Fig. 2 #130);
a primary return line (Fig. 2#142); the primary return line capable of transporting the lubricant from the gearbox to the primary reservoir; and
a primary supply (Fig. 1 #132) line capable of transporting the lubricant to the gearbox.
Regarding claim 29, BRUCE’s modified filter teaches and/or suggests the non-removable filter includes a magnet embedded in a bottom of the reservoir (FEKETE Fig. 1).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over BRUCE (US 20060249332) in view of GWOZDZ (US 5529695) in view of POULIN (US 20030114267) or BRUCE (US 20060249332) in view of FEKETE (US 1768550) in view of POULIN (US 20030114267).
Regarding claim 7, BRUCE is silent as to a planetary gearbox. However, POULIN teaches a zero twist carrier in a planetary gear train (title, Figs., abstract) for a gas turbine engine (Fig. 1; par. [0002]). It is known in the art that planetary gearboxes are frequently used in gas turbine engines for their compact designs and efficient high gear reduction capabilities (par. [0002]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify gearbox of BRUCE to be a planetary gearbox as taught by POULIN in order to provide a gear with a compact design and efficient high gear reduction capability as is known in the art. The references are combinable, 
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
UHKOETTER (US 20190195091) discloses a jet engine having an oil circuit including an oil separator having a baffle.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777